Rothrook, J.
, ■ stitutioifaion law. By the law of 1868 railroad companies were taxed one per cent on their gross earnings, one half to be paid to the State, and the other half to be apportioned to the respective counties through which the roads were located. The tax thus assessed to be in lieu 0f a|] taxeSj for any and all purposes, on the road-bed, track,- rolling stock, and necessary buildings for operating the road. Laws of 1868, page 281. Under that act it was held by this court in The Dunlieth & Dubuque Bridge Co. v. the City of Dubuque, 82 Iowa, 427, that the city pos*198sessed the power to levy a tax on the real estate within the corporate limits, and that the act of 1868, providing for a levy of one per cent on the gross earnings, was only intended to be in lieu of State and county taxes, and was not intended to include taxes for municipal purposes.
. The act of 1872, being the law now in. question, made a radical change in the assessment and taxation of the property of railroad companies. By this act it is provided that the census board shall assess all the property of each railroad company in the State. It is required by the act that the officers of railroad companies shall make to the census board a sworn statement in detail, of the property of the company of every kind located in each county in the State. Said statement must also show the amount of rolling stock, and the gross earnings of the road. The act further provides that “ the said property shall be valued at its true cash value, and such assessment shall be made upon the entire road within the State, and shall include the right of way, road-bed, bridges, rolling stock, station grounds, etc., and all other real and personal property exclusively used in the operation of such railroad.”
The valuation made “ shall be in the same ratio as that of the property of individuals.” It is further provided by the act, that the census board shall transmit to the boai’dof supervisors of each county through which any of said roads run a statement showing the length of main track of road within such county, and llie assessed value per mile, of said road, as fixed by a fro rata distribution, per mile, of the whole property of the road.
The board of supervisors are required to make an order declaring the length of main track, and assessed value of such road lying within each city, town, township, and lesser taxing district, which amount shall constitute the taxable value of said property for all taxable purposes. And the amount due each city or incorporated town, under the provisions of the act, is required to be paid over to such city' or town, when collected by the county treasurer.
Section six, of the act, provides that “all such railroad property shall be taxable upon said assessment at the same rates, by *199the same officers, and for the same purposes as the property of individuals, ■within such counties, cities, towns, townships, and lesser taxing districts.” It is proper to observe here, that the ninth section of the Act of 1872 assumes to release and discharge all taxes theretofore levied by cities against railroad companies.
Counsel for appellee insists that this court in the case of The City of Davenport v. The Chicago R. I. & P. R. R. Co., 38 Iowa, 633, and The City of Dubuque v. The Illinois Central Railroad Company, 39 Iowa, 56, held the act in question to be unconstitutional. It is true that a majority of this court held in those cases that, as the tax in question was valid, it was not within the power of the legislature to abrogate it, and that consequently the said ninth section of the act was unconstitutional. • No question was made as to the other provisions of the act, and we are now called upon for the first time to pass upon their validity.
Section 2, article 8, of the constitution, provides that “The property of all corporations for pecuniary profit shall be subject to taxation, the same as that of individuals.”
The argument of counsel for appellee in substance is that, by apportioning the valuation to the number of miles of road situated in each city, town, township, etc., there is an unjust discrimination against those cities where the machine shops, depots, engines, etc., are situated, and that thus the property of the railroad company is not assessed and taxed for municipal pitrposes in the same ratio or degree as that of individuals.
It is perhaps impossible to devise any system of taxation which in its practical operation will secure an exact equality of burden upon the whole property of the State. In the case of Tappan v. Merchants' National Bank, 19 Wallace, 490, it is said that “absolute equality in taxation can never be attained. That system is the best which comes the nearest to it. The same rules cannot be applied to the listing and valuation of all kinds of property. Eailroads, banks, partnerships, manufacturing associations, telegraph companies, and each one of the numerous other agencies of business which the inventions of the age ai’e constantly bringing into existence, require different machinery for the purposes of their taxation.” Leg-*200i station upon the subject is attended with many difficulties, owing to the different kinds or claims of property to be reached and subjected to taxation.
The objection made to the act in question is not that by. its provisions any portion of the property escapes taxation of any kind. The act itself requires that the assessment shall be made at a cash value, and when thus made it is liable to the same tax as the property of individuals. For example, the city of Dubuque may levy municipal taxes to the same extent, on the amount apportioned to it, as it may upon the property of individuals. That it is within the power of the legislature to fix the situs of property for the purposes of taxation, we have no doubt. The question then remains, must- all property be assessed and valued by the same officers, or is it required by the provision of the constitution in question that all property must be taxed by the same method? In our opinion the true meaning and intent of. the constitutional provision in question is that all property, whether owned by corporations or individuals, shall be equally burdened with taxation, an.d that the legislature may adopt different methods of ascertaining values, adapted to the various peculiarities of the property. This has always been recognized as proper. And the power of the legislature to fix the situs of property for the purpose of taxation is not confined to personal property alone; it exists as to real property also. Under the Code of 1851, Sec. 462, the property of railroad companies, and other corporations of like character, was taxable only through the shares of the stockholders, and the stock held by non-residents was taxable in the county in which was either terminus of the road in this ■ state. Certain taxes were levied for. the years 1858 and 1859 upon lands granted to aid in the construction of a railroad from Dubuque to the Missouri river. The lands were situated in Butler county, and the taxes were levied by the local assessors in that county. In the case of Tallman v. The Treasurer of Butler Co., 12 Iowa, 531, this court held that the act providing for taxation through the shares of stock was valid, and that the tax levied upon the lands in the county of Butler was void. In the opinion in the case just cited, Justice Wright *201says: “The power to tax implies a corresponding. power to apportion such tax as the legislature shall deem proper. If it is unwisely (not unconstitutionally) exercised, the remedy is with the legislature. No property can be taxed, however, until the law making power authorizes and requires it to be done, and if it be done in one or a particular way,- that alone can be pursued; it cannot be done in another. There are plain and fundamental principles growing out of the taxing power; and it is equally true that .it is neither the policy nor the justice of the law to tolerate double taxation. Applying these fundamental rules, how stands the case before us? The legislature has declared that the property of certain corporations shall be taxed in a particular manner. What right have wé, then, to say that this power shall be exercised in a different method? We know of none.” The validity of this method of taxation as to railroad property was also recognized in the cases of Faxton v. McCosh, 12 Iowa, 527; The City of Davenport v. The M. & M. R. R. Co., Id., 539, and in The Dubuque & Sioux City Railroad v. The City of Dubuque, 17 Iowa, 120.
2. - — :-: porations. III. The act of the Twelfth General Assembly provided a special method of assessment and taxation of the property of express and telegraph companies, and it was held in the case of the Express Company v. Ellyson, 28 Iowa, 370, that the law was not repugnant to Sec. 2 Articlé 8 of. the constitution, because the special method of assessment and taxation provided in the act applied to all property of that peculiar character, without reference to whether it be owned by a corporation, a partnership or an individual. The same may be said of the act in question in this case. It does not provide a special manner of assessing the property of railroad corporations as such, but rather of railroad property. Although the act denominates the owners of the property as railroad companies, it does not name them as corporations, but the name is used as designating the owners of a certain species of property, and we have no doubt that railroad property would be properly taxable under its provisions, whether owned by an incorporated- company, a partnership or an individual. *202The revenue acts of this state provide different methods of taxation as applied to different classes of property. Thei’e is one method of taxing national banks, another applied to merchants, another to manufacturers, another to express and telegraph companies, another to railroad companies, and yet it cannot be claimed that this variety in the mode renders all the provisions of law on these subjects invalid and void. These various modes in the manner of listing, assessing and valuation, as before remarked, seem to be a necessity, owing to the diversity of character of property subject to taxation.
These difficulties attending a system of taxation adaj>ted to this class of property will readily be understood by any one. The road, with its right of way, embankments, excavations, iron rails, switches, depots, engine houses, machine shops, etc., is, in a certain sense, an entirety, extending from one terminus to the other. Its value largely depends upon its length of line, the country through which it is located, its proximity to other roads, and the business transacted by it. The extent of the line situated in any one city or town, township, or other taxing district, whatever improvements it may have therein in the way of machine shops and depots, is valuable chiefly by reason of its connection with the whole line. The value in each taxing district, without reference to the whole line, would be little more than the value of the iron rails, for the purposes of removal, and the value of the land used for machine shops, engine houses and other buildings. Under these circumstances it will be readily seen that, under our general revenue law, to impose upon local assessors throughout the length of our long lines of road, extending in some instances across the State, a distance of three hundred and fifty miles, exclusive of branches, the duty of ascertaining the value of the road in each assessment district, would be productive of anything but uniform results.
____. iocaitaxation. IY. In our judgment, equality of burden meets the requirement of the constitutional provision in question. It is within the power of the legislature to provide, in any pr0per manner, for the valuation of property, and fix its situs for the purposes of taxation. The levy of the *203tax by the plaintiff tinder the general revenue law is a denial of tbe right of the legislature to provide the manner of valuation, and its power to locate the property for this jrarpose. To hold this tax valid would require that all this class of property must bo assessed and valued by the local assessors. We are of opinion that, under the constitution, this is not required.
Whether the defendants would be liable to a greater aggregate taxation by pursuing the ordinary mode of valuation it is impossible, with the record before us, to determine. Under this system it is liable to the school districts, road districts, townships, counties, incorporated towns and cities, in proportion to the length of line in such taxing districts, for whatever taxes they may lawfully levy. Whether, by reducing the valuation in Dubuque and increasing it correspondingly in Clinton, McGregor, Lansing, and other cities and towns, school and road districts, the aggregate taxation would be increased or diminished, does not appear. If the aggregate be equal there is an equality of burden, whether tho taxes be paid in Dubuque, Clinton, McGregor, or other taxing districts.
This proposition needs no argument, assuming as wTe do that it is within the power of the legislature to locate the property for the purposes of taxation.
Y. In conclusion, our judgment is that it is not only within the power of the legislature to prescribe this special mode of valuation as aj>plied to this class of j>roperty, but that its provisions are wise and just, considering tho impracticability of arriving at anything like just results by leaving the assessment and valuation to be made by each township and city assessor in which the road may be in part situated.
Reversed